Citation Nr: 0724408	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  99-10 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, not including PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
August 1969 to September 1971.  He apparently had additional 
service in the Navy in 1975, but the exact dates of such 
service remain unverified.  As explained below, further 
action to verify these dates is not necessary for 
consideration of the issued on appeal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), and was remanded in 2001 and 2006.  A 
Travel Board hearing was conducted in April 2007.

In its remand orders, the Board noted that the issue on 
appeal is entitlement to service connection for an acquired 
psychiatric disorder, claimed to include PTSD.  The decision 
below grants service connection for an acquired psychiatric 
disorder (non-PTSD), but denies service connection for PTSD.  
Therefore, the Board has characterized the issues now on 
appeal as set forth in the title page of this decision.


FINDINGS OF FACT

1.  The veteran did not personally engage in combat with the 
enemy.  

2.  A corroborated PTSD stressor is not of record.  

3.  The most recent VA "mental disorders" examination, 
performed in November 2004, indicates that the veteran has 
major depressive disorder with anxiety features "as 
triggered by peginterferon therapy for hepatitis C."  
Service connection is in effect for hepatitis C, rated as 10 
percent disabling effective August 30, 2002.  

4.  A September 1999 VA "mental disorders" examination 
report suggests an etiological link between hypertension, for 
which service connection is in effect (rated as 10 percent 
disabling effective August 30, 2002), and then-diagnosed 
adjustment disorder with mixed anxiety and depressed mood.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.304(f), 4.125 (2006). 

2.  The criteria for service connection for an acquired 
psychiatric disorder are met.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2006); 71 Fed. Reg. 
52,744-52,747 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - PTSD

As noted in the Introduction, the veteran apparently had 
additional service in the Navy, in 1975, after conclusion of 
active duty in the Army.  The exact dates and character of 
such service are immaterial to the Board's decision on this 
PTSD claim because this claim is based only on alleged 
stressor(s) associated with active duty in the Army.  See p. 
14, April 2007 Board hearing transcript.  Therefore, the 
Board concludes that lack of such verified service dates is 
not an impediment to a decision on this PTSD claim.    

Service connection for PTSD requires (a) specific diagnosis 
of PTSD consistent with the American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV); (b) clinical evidence of an etiological link 
between the diagnosis and an in-service stressor; and (c) 
credible supporting evidence that the stressor occurred.  38 
C.F.R. § 3.304(f) (2006).  

Where personal engagement in combat against the enemy is not 
demonstrated based on official military records, such as 
evidence of receipt of a combat-specific citation or award 
(e.g., Combat Infantryman Badge, Bronze Star Medal with "V" 
device), at least one claimed PTSD stressor must be verified.  
If, however, the evidence establishes combat activity and the 
claimed stressor is related thereto, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, and hardships of such service, then the veteran's 
lay testimony alone may establish the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Service personnel records indicate that the veteran's tour of 
duty in Vietnam was from September 1970 to September 1971.  
Form DD 214 indicates that the veteran's primary military 
occupational specialty was as a carpenter.  Service awards 
included the National Defense Service Medal, Vietnam Service 
Medal, and the Vietnam Campaign Medal.  Service personnel 
records show that the veteran was assigned to Co. C 92nd 
Engr. Bn. from September 1970 to December 1970; to the 515th 
Engr. Plt. from December 1970 to February 1971; and to Co. C 
92nd Engr. Bn. from February 1971 to September 1971.  There 
is neither a contention, nor evidence in the service 
personnel or verification records, that the veteran was 
awarded a combat-specific award.  Nor does he assert that he 
personally was engaged in combat with the enemy.  Rather, he 
asserts that his PTSD stems from various stressful 
experiences during service in the Army, including those 
associated with performance of combat support duties in 
Vietnam, as explained in more detail below.  Under the 
circumstances of this case, at least one claimed PTSD 
stressor must be corroborated.  

Because the crux of this case is corroboration of the claimed 
PTSD stressor(s), the focus of the Board's decision is not on 
evidence of diagnosis of PTSD.  As stated, a specific 
diagnosis of PTSD consistent with the foregoing regulatory 
provisions is a criterion for service connection.  In this 
case, a PTSD diagnosis is of record.  See October 1997 record 
of T. LeBlanc, LCSW (VA).  However, the PTSD diagnosis, in 
this case, was based on uncorroborated stressor accounts from 
the veteran.  On this point, the law provides: "Just because 
a physician or other health professional accepted appellant's 
description of his . . . experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board is] required to grant service connection for 
PTSD."  See Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Here, the main evidentiary gap is the lack of an 
adequately corroborated PTSD stressor that supports the 1997 
diagnosis.

Corroboration of alleged PTSD stressors necessarily involves 
issues of credibility.  Credibility is an adjudicative, as 
opposed to a medical, determination.  The Board has the 
"authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  It must assess the 
credibility and weight of all the evidence to determine its 
probative value, accounting for evidence it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any favorable evidence.  Equal weight is not 
assigned to each piece of evidence in the record; not every 
piece of evidence has the same probative value, and the Board 
is not required to accept an uncorroborated account of 
service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).

The veteran contends that he experienced stress in the course 
of performing combat support activities in Vietnam, which 
included guard duties, carpentry work, and transportation and 
operation of equipment essential for combat missions (e.g., 
drilling or rock crushing machinery).  In a stressor 
questionnaire submitted in November 2001, he reported that he 
was associated with C Company, 92nd Battalion, 20th Brigade 
during his Vietnam tour of duty (September 1970 to September 
1971).  Based on the Board's review of the veteran's written 
stressor information submittals and his hearing testimony, it 
is apparent that there are two events that he repeatedly 
discussed and asserts were particularly stressful.  

More specifically, first, the veteran reported an incident in 
or around July 1971 involving a convoy mission.  He reported 
that he was traveling in a convoy of vehicles and that he 
witnessed a bulldozer ahead that "hit" a landmine (at the 
March 2001 Board hearing, he reported that he witnessed a 
"dozer" being "hit" or traveling over a mine; he did not 
specify which; at the April 2007 Board hearing, he said "G-9 
hit" a mine).  He exited the truck in which he was a 
passenger to see what had occurred.  He recalls that a bullet 
flew within 10 feet of his head, but does not know whether 
the bullet was from an enemy sniper's weapon.  He does not 
recall that anyone in the convoy was injured.  He was 
authorized to carry an M-16 weapon.  He believes that the 
operator of the bulldozer, whose name he does not remember, 
was associated with the 169th Engineers.  See March 2001 
hearing transcript.          

The Board appreciates that the convoy mission as described by 
the veteran could be a source of stress.  However, as a 
general matter, events occurring during a convoy mission, to 
include purported or possible sniper attacks, are not 
verifiable unless the mission involved specific events that 
can be corroborated, such as a casualty to an American 
serviceman, and some detailed information about the casualty 
(such as name, unit designation, approximate date of event) 
is provided.  "Near miss" events like driving over a 
landmine or nearly being shot certainly could be stressful, 
but they cannot be subject to subsequent verification because 
there is no actual "event" to be recorded for future review 
or verification.  On this point, as noted, the veteran is not 
specific as to whether any vehicle in the convoy was actually 
"hit" by a landmine or even any enemy or friendly fire.  
But, based on the veteran's testimony, more than once, that, 
to his knowledge, no one was physically injured in that 
event, that does not appear to have occurred.  Also, although 
the veteran might have been authorized to carry an M-16 - 
which would indicate that the veteran's duties might have 
placed him within or near a combat zone, or in situations 
that might pose grave danger to his person or those with him 
- that, in and of itself, even when viewed within the context 
of the convoy incident as described by the veteran, does not 
establish personal engagement in combat or a verifiable 
stressor event.  As for the report as to the operator of the 
bulldozer, without more than the veteran's recollection that 
that individual was a member of the 169th Engineers, there is 
insufficient information, even when considered along with 
other information given on the account as to the convoy 
incident, for the purposes of meaningful corroboration 
effort.                

Second, the veteran reported a stressful incident concerning 
accidental personal injury to two servicemen.  He stated 
that, while on guard duty at a rock quarry site, he heard the 
screams of two servicemen who, apparently, while operating 
rock crushing equipment, had their hands or fingers severed 
in the equipment.  He does not recall the date of this event, 
but recalls that it probably happened before the 
landmine/bulldozer incident.  He believes the quarry site was 
called "Black Diamond" or "ZomTom."  He does not recall 
the exact location of the site, but said it was near, or 
between, Binh La and Long Bihn.  He does not recall the names 
of the individuals injured, but one was a sergeant.  See 
March 2001 hearing transcript.  The December 2005 RO hearing 
testimony appears to indicate recollection as to injury to 
one individual, not two; the April 2007 Board hearing 
testimony indicates recollection of injury to two people.  In 
April 2007, the veteran recalled that one of the individuals 
is named T.A.      

With respect to the rock crushing equipment incident, the 
event, as described, also is not one conducive to meaningful 
corroboration effort.  At the most basic level, there is not 
enough detailed information to undertake that effort.  The 
veteran did provide in April 2007, although not before then, 
the name of one individual injured (T.A.).  The Board has 
considered whether corroboration effort is warranted based on 
the identification of that individual.  However, what is 
problematic is that the veteran's testimony and stressor 
statements do not indicate how or in what way the incident 
was stressful to him.  For PTSD purposes, a stressor must 
meet two requirements: (1) a person must have been "exposed 
to a traumatic event" in which he "experienced, witnessed, 
or was confronted with an event or events that involved 
actual or a threatened death or serious injury, or a threat 
to the physical integrity of self or others" and (2) his 
"response [must have] involved intense fear, helplessness, 
or horror."  See Cohen v. Brown, 10 Vet. App 128, 141 (1997) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

Further on this point, veteran does not report that he 
witnessed the injury firsthand as it occurred, whether it 
occurred to one man or two men.  What he seems to be 
contending is that he learned of the injury and perhaps 
seeing the injured person(s) after the event was stressful, 
and that the knowledge of such past event is still stressful.  
Although after-the-fact knowledge of such injury does not 
rule out the possibility that an individual might be 
"stressed" thereby, at no time did the veteran explain why 
it was stressful for him.  He apparently was not even 
personally acquainted with that individual until he learned 
of the event after the fact.  That, in addition to other 
considerations - vague information as to location of the 
incident; apparent inconsistency as to whether one person or 
two people was or were injured; vague recollection of the 
approximate date of the event - tend not to favor the 
veteran's position on this claimed stressor event.  Although 
it is conceivable that a person's memory as to detailed 
information like specific location in a foreign land or dates 
would fade over time, it is not unreasonable to expect a 
person to be able to recall more details about an event that 
that person asserts has been particularly stressful and 
explain how or why it is stressful.       

To buttress his position on the rock quarry incident, the 
veteran submitted a printout of electronic mail 
correspondence dated in July 2002, from R.B., who reportedly 
was with the "92nd" (presumably referring to the 92nd Eng. 
Bn.) between 1970 and 1971, to what appears to be the 
veteran's electronic mail address.  What is apparent from 
that item is that R.B., as of writing of the message, had not 
personally met the veteran, or at least did not have 
recollection of any prior personal meeting with the veteran 
during service.  R.B. discussed his recollection of an 
incident in which his battalion received a call to repair a 
diesel engine used in rock crushing equipment and 
subsequently learned of an incident involving accidental 
injury to two men (severed fingers in rock crushing 
equipment).  The Board notes that the veteran did report the 
rock quarry incident at the March 2001 hearing, before the 
date of the electronic mail from R.B.  But, as explained, one 
important factor to consider with respect to this event is 
the underlying basis for asserting that it is a stressor for 
the purposes of PTSD.  The electronic mail tends to reinforce 
other evidence as to the occurrence of the incident, but a 
basic underpinning of a claimed stressor is its impact or 
effect on the individual claiming to have been stressed by it 
such that he has PTSD as a result of it.  That subjective 
element is missing here, in the Board's view.  On this point, 
it is noted that recent VA clinical records concerning 
psychiatric problems do not reflect reports of this event as 
a particular source of stress.  And, perhaps more telling is 
that the clinical record that does reflect a PTSD diagnosis 
(see October 30, 1997 VA record of T. LeBlanc, LCSW) 
documents nothing about this event; rather, the diagnosis was 
based on vague reports as to Vietnam combat stress.            

Also, recent VA clinical records document other incidents the 
veteran asserts are examples of unfair treatment about which 
he expresses lingering resentment.  See, e.g., July 2003 
records discussing a gunnery sergeant who the veteran said 
"had it in" for him "big time"; a falsified document 
concerning the veteran's allegedly positive test results for 
heroin use; having been confined to a locked metal equipment 
container wherein rats crawled around him at night.  See also 
reported history memorialized in the September 1999 C&P 
examination report; May 1999 VA medical record titled 
"Military History" and authored by T. LeBlanc, LCSW.  At 
the March 2001 hearing, the veteran testified that the 
sergeant's name was J.R., and that that individual belittled 
him and verbally abused him by calling him names like "no 
good Yankee" and "no good trash."  The individual did not 
physically threaten him; the veteran reported that that 
person "put" him in "situations" that "compromise[ed]" 
his safety.  The Board is not concluding that these events, 
as reported, cannot be stressful for the veteran.  But they 
are not verifiable stressor incidents for the purposes of 
service connection for PTSD.  With respect to purported abuse 
by the sergeant, there is no allegation or evidence elsewhere 
in the claims file that the veteran suffered personal injury 
associated with such abuse.   

In addition, the veteran reported that, while he was awaiting 
court marshal, he was confined to the stockade for a month.  
During that time, a race riot occurred.  He was struck on his 
face, above his right eye.  As evident in the service 
personnel records, in 1971, the veteran was convicted of 
offenses following special court marshal proceedings.  The 
veteran now contends that he was treated unjustly or unfairly 
during those proceedings and that that event is another 
source of stress.  See VA clinical records.  In March 2001, 
the veteran testified that he was made aware, apparently 
based on a conversation with a specialist 5th class engineer 
named "Olson" and sergeant J.R. sometime around or after 
these proceedings, that they were told that, if the veteran's 
unit is attacked they were to "make sure" that the veteran 
does not "come back."  Again, as discussed earlier, 
assertions of unjust or unfair treatment, or interpersonal 
conflict with other servicemen, or perceived threat based on 
personal conflict between servicemen, as expressed in this 
case, are not verifiable stressor events for PTSD purposes.  

Moreover, importantly, here, there is no evidence as to any 
actual physical harm or assault.  The veteran does not report 
more specific details about the reported injury above his 
right eye, or discuss whether and how that specific event is 
a PTSD stressor.  The veteran's service medical records do 
not document that injury or some other physical injury 
associated with Vietnam service.  (Note that the Army service 
medical records document a December 1969 visit at which time 
the veteran said he was hit on his head with a broomstick.  
He was diagnosed with contusion to the right orbit area.  
This event occurred before the veteran's Vietnam tour of 
duty.  The veteran does not contend that that event is a 
source of PTSD stress.)          

Also, as memorialized in various VA clinical records dated in 
the late 1990s, the veteran reported having experienced or 
witnessed violent assault, serious injury, and cruel 
treatment.  Vague, generalized statements about violence or 
cruelty cannot be the subject of meaningful corroboration 
efforts.  In April 2007, the veteran did testify that he 
aware of the death of one individual.  He did not provide the 
individual's name, approximate date of the incident (he said 
"they were attacked" while transporting equipment), or the 
location of the incident.  As with aforementioned stressor 
allegations, there are no details about this reported 
casualty that can be subject to verification effort; nor does 
the veteran indicate why or how this event is a PTSD 
stressor.  He does not even report whether that individual 
was his friend or otherwise discuss the nature of any 
relationship between that person and him.              

For the purposes of a PTSD service connection claim, unless 
the veteran is shown to have served in combat through 
official service records or combat citations, not shown here, 
the veteran bears the burden of advancing a stressor that can 
be verified to some extent, although not as to every single 
detail.  38 C.F.R. § 3.159(c)(2)(i) (2006); see also 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (corroboration 
of every detail of a stressor, such as a veteran's direct, 
personal involvement in the stressful incident, may not be 
necessary in some circumstances).  And, to the extent the 
alleged stressors are not sufficiently detailed or not of a 
nature conducive to corroboration, the veteran bears the 
burden of advancing information about such incidents to 
enable VA to corroborate them.  38 C.F.R. § 3.159(c)(2)(i).  
He has not done so.  

Based the foregoing, the Board finds that the evidence does 
not support a conclusion that the veteran personally engaged 
in combat, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply for the purposes of service connection for PTSD.  There 
must be credible supporting evidence that at least one 
claimed stressor occurred to warrant service connection.  
Cohen v. Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 
Vet. App. at 395).  Because those evidentiary requirements 
are not met, the Board concludes that the preponderance of 
the evidence is against service connection for PTSD.  The 
claim is denied.    

II.  Service Connection - Acquired Psychiatric Disorder (not 
PTSD)

First, again, the record does not reflect verified dates of 
additional service following discharge from active duty in 
the Army.  With the Board's favorable decision on service 
connection for an acquired psychiatric disorder other than 
PTSD, based on the reasons and bases set forth below, there 
is no prejudice to the veteran based on an evidentiary gap in 
terms of verification of additional service.  The RO 
apparently has obtained the veteran's Navy service medical 
records.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection, in 
general, requires medical evidence or clinical opinion of a 
link between active duty and the disability for which service 
connection is sought.  38 C.F.R. § 3.303; Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge).  
Also, presumptive service connection is permissible with 
evidence of manifestation of a psychiatric disorder within 
the category of "psychoses" if such disorder became 
manifested to a minimum compensable degree of 10 percent 
within one year following discharge.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).  See also 38 C.F.R. § 4.130 and diagnostic codes 
therein; American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), Text Revision; 71 Fed. Reg. 42,758 (July 28, 2006) 
(publishing a final rule, to be codified at 38 C.F.R. § 
3.384, defining "psychosis," effective August 28, 2006).

The record reflects no diagnosis of a psychotic disorder 
consistent with governing regulations.  It does, however, 
reflect multiple diagnoses of non-psychotic acquired 
psychiatric disorders.  VA clinical records dated in the late 
1990s, forward show treatment for adjustment disorder, and as 
well, complaints of depression and anxiety.  Social Security 
Administration (SSA) disability decision and clinical records 
supporting that decision, which include VA clinical records 
dated in the late 1990s, indicate that the disability 
decision was based on affective and anxiety disorders.  A 
September 1999 VA "mental disorders" examination report 
reflects a diagnosis of adjustment disorder.  VA clinical 
records dated within the last several years reflect treatment 
with anti-anxiety medication.  A November 2004 VA "mental 
disorders" examination report reflects a diagnosis of major 
depressive disorder with anxiety features.  Therefore, the 
clinical records amply demonstrate present manifestation of 
an acquired psychiatric disorder, although different 
clinicians have variously diagnosed the veteran's psychiatric 
problems.  Therefore, a criterion for service connection is 
met.

The record also includes recent evidence addressing the 
etiology of the veteran's psychiatric problems.  More 
specifically, in September 1999, a VA clinician with a Psy.D. 
degree who had reviewed the veteran's medical history as 
documented in the claims file and examined the veteran 
diagnosed the veteran with adjustment disorder with mixed 
anxiety and depressed mood (Axis I); and bladder 
diverticulum, benign prostate hypertrophy, and hypertension 
(Axis III).  The examiner added: 

[The veteran] appears to have had a marginal 
adjustment to the demands of adult 
functioning throughout large portions of his 
life, perhaps owing to his apparently limited 
intellect.  His service record reflects 
problematic behaviors (although he feels he 
was unjustly treated in the service).  His 
involvement with the CWT [Compensated Work 
Therapy] program prior to his seeking medical 
and mental health services provides some 
indication that this was not a very capable 
individual post service or prior to his 
surgeries for Axis III treatments.  After his 
surgeries he appears to have developed 
significantly greater mental health symptoms, 
with depression and anxiety about his Axis 
III conditions being the most predominant 
symptoms.  As stated in the Intake Assessment 
of 10/27/97, these symptoms represent an 
Adjustment Disorder and are the direct 
product of his medical conditions (which are 
in turn service connected).

Having reviewed the VA clinical records, the Board does not 
find an Intake Assessment dated October 27, 1997, although 
they do include an outpatient care record bearing that date.  
What the examiner apparently intended to refer to is an 
October 30, 1997 "Intake Report," which include Axis I 
diagnosis of adjustment disorder, mixed anxiety and depressed 
mood; Axis II diagnosis of "Rule out borderline personality 
disorder" and "rule out 301.7, antisocial personality" 
(the latter quoted portion was crossed out by hand and the 
words "ruled out" were handwritten immediately after the 
crossed out diagnosis); Axis III diagnoses of prostatitis, 
bladder problems, pilonidal cyst, and male infertility; and 
Axis IV diagnoses of severe financial stress and pressure, 
feelings of medical vulnerability, lack of employment, 
inability to continue schooling, and limited social contact.  

That said, the Board notes that the last sentence of the 
above-quoted portion of the September 1999 examination report 
seems to be factually inaccurate to the extent that the 
examiner might have been under the impression that service 
connection is in effect for the three Axis III diagnoses 
listed in that report.  As of September 1999, service 
connection was in effect only for hypertension, rated as 10 
percent disabling effective March 29, 1996.  See April 1998 
rating decision granting service connection and assigning an 
initial compensable rating.  The 10 percent rating was 
confirmed in a September 2001 rating decision.  The veteran 
had sought, but was denied, service connection for bladder 
diverticula and benign prostatic hypertrophy (see July 1997 
Board decision confirming RO denial of service connection for 
bladder disorder; August 1997 rating decision; May 1999 
rating decision; September 2005 rating decision), and, to 
date, service connection is not in effect for a bladder or 
prostate condition.

Nonetheless, the September 1999 examination report does 
indicate some link between the veteran's psychiatric problems 
noted in the late 1990s and hypertension, the only one of the 
three Axis III diagnoses in that examination report for which 
service connection was, and is, in effect.

Moreover, in November 2004, another VA examiner diagnosed the 
veteran with major depressive disorder with anxiety features 
"as triggered by starting peginterferon therapy for 
hepatitis C."  The examiner also noted that that hepatitis 
medication is "well known to produce mood an[d] anxiety 
symptoms."  As of November 2004, service connection was not 
in effect for hepatitis C.  However, as of then, a claim of 
entitlement to service connection for hepatitis C was 
pending, and, in a September 2005 rating decision, the RO 
granted service connection for hepatitis C, assigning an 
initial 10 percent rating effective August 30, 2002.         

Thus, in sum, the September 1999 and November 2004 VA 
examination reports, read together in the context of other 
evidence of record, indicate some etiological relationship 
between at least one service-connected disability and 
psychiatric impairment.  Under the circumstances, the Board 
is of the opinion that the lack of evidence of complaints 
about, or diagnosis of, psychiatric problems in the service 
medical records is not an impediment to the grant of service 
connection for a 
non-PTSD acquired psychiatric disorder.  Manifestation of 
psychiatric problems in service is not the central issue 
where post-service clinical evidence tends to link 
contemporaneously documented psychiatric symptoms to at least 
one disability which VA has determined is associated with 
active service.  

Further on the apparent etiological link between service-
connected disability and presently claimed psychiatric 
disorder, the Board refers to 38 C.F.R. § 3.310, which 
provides for the award of secondary service connection based 
on evidence that the claimed disability is proximately due 
to, or the result of, a service-connected disease or injury, 
and amendment of that regulation (aggravation of a 
nonservice-connected disability by a service-connected 
disability), effective October 10, 2006 (see 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 
3.310(b)).  Although the RO did not specifically consider 
38 C.F.R. § 3.310 or the 2006 amendment, the Board notes that 
the focus of evidentiary development and adjudication below 
was upon PTSD as the claimed psychiatric disorder, and that 
action apparently was driven in large part by the veteran's 
emphasis on stress stemming from Vietnam service.  The 
veteran has not explicitly contended or pursued his 
psychiatric disorder claim on a secondary service-connection 
basis.  The veteran is not prejudiced by the Board's 
consideration of 38 C.F.R. § 3.310 and amendment thereto 
(codification of interpretation of existing law (see Allen v. 
Brown, 7 Vet. App. 439 (1995)) in the first instance.  The 
Board grants the claim to the extent it was pursued as a non-
PTSD acquired psychiatric disorder.    

Every reasonable doubt has been resolved favorably to result 
in a grant of this claim.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102 (2006).  The grant of the 
claim is limited to an acquired psychiatric disorder not to 
include PTSD, and, again, the record does not indicate 
manifestation of a psychotic disorder.  Therefore, the Board 
need not address presumptive service connection criteria 
concerning "psychoses" in 38 C.F.R. §§ 3.307 and 3.309(a).         

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Initially, to the extent that the Board has granted service 
connection for an acquired psychiatric disorder, not 
including PTSD, there is no prejudice to the veteran as to 
any notice defect, including timing of any notice or as to 
any individual elements of requisite notice.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Appeal on the PTSD claim was perfected before enactment of 
the law requiring the notice described above.  In such a 
case, VA failure to provide such notice prior to issuing the 
rating decision on appeal cannot be error where no such 
notice was required.  What the veteran is entitled to is 
compliant notice and process during the appeal period.  See 
Pelegrini v. Principi, 18 Vet. App. at 120.  The Board finds 
that such notice was given during the appeal and it finds no 
material prejudice occurred due to any notice defect, 
including that associated with timing of the notice.

VA sent the veteran a letter, apparently in October 2001 (a 
date is not shown on the letter, but it is responsive to the 
Board's August 2001 remand order).  As discussed in Section I 
of this decision, as to the PTSD claim, the key evidentiary 
gap in this case concerns the lack of a verified, or 
verifiable, PTSD stressor.  Accordingly, the letter 
appropriately focused upon detailed information concerning 
asserted PTSD stressor(s) that the veteran must provide.  The 
letter also informed the veteran that he may identify sources 
of clinical records concerning his psychiatric problems since 
September 1971, when his Vietnam tour of duty ended.  (In 
November 1998, even before enactment of the law requiring the 
notice discussed above and before the rating decision on 
appeal was issued, VA sent the veteran a letter informing him 
that asserted PTSD stressor allegations are subject to 
corroboration and that he must provide stressor information.)  

Subsequent correspondence dated in October 2002, November 
2004, and October 2006 discussed the veteran's and VA's 
respective claim development responsibilities.  The veteran 
was advised that, if he identifies the sources of evidence 
pertinent to his claim, then VA would assist him in securing 
the missing items from those sources, but that, 
notwithstanding VA's duty to assist, the veteran ultimately 
is responsible for ensuring that his claim is substantiated 
with evidence not in federal custody.  He was advised that he 
may submit any evidence in his possession if he believes it 
might be pertinent to his claim.  He was given additional 
opportunity to identify sources of missing evidence to enable 
VA to respond with assistance consistent with controlling law 
and regulations.  The October 2006 letter provided notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Moreover, again, a decision on the PTSD claim, in this case, 
turns on whether or not the record presents a verified 
stressor in the absence of evidence of personal engagement in 
combat with the enemy as demonstrated by, e.g., a combat-
specific citation.  The letter apparently sent in October 
2001 discussed what the veteran's claim development 
responsibility is with respect to stressor information.  
Further, the Statement of the Case (SOC) and three 
Supplemental SOCs (SSOCs) discussed the unfavorable 
disposition of the PTSD claim, focusing upon insufficient 
corroborated stressor evidence.  The Board's August 2001 
remand order, too, was focused upon stressor information 
subject to verification.  Additionally, the veteran testified 
at two Board hearings and one RO hearing in connection with 
this claim.  The focus of the questions posed by the 
veteran's representative and the veteran's responsive 
testimony thereto was upon the veteran's recollection of 
events in Vietnam that he asserts are his PTSD stressors.  
Under the circumstances, it is clear to the Board that the 
veteran has had sufficient notice of what evidence is 
material to his PTSD service connection claim and ample 
opportunity to provide stressor information conducive to 
corroboration.  The Board's remand instructions have been 
complied with, and the veteran demonstrated knowledge that he 
may provide lay statements (such as "buddy" statements) 
associated with his PTSD stressor allegations by providing 
multiple copies of R.B.'s electronic mail.  Even after the 
last SSOC was issued (dated March 2006), in May 2006, the 
veteran wrote that he has no additional information or 
evidence to submit and asked that his appeal be decided as 
soon as possible.  Neither the veteran, nor his 
representative, reported thereafter that additional evidence 
pertinent to the claim exists, but is missing from the file, 
and that the veteran needs more time to submit it or VA 
assistance to secure it.    

Provision of the Dingess notice after May 2006 is not 
prejudicial as to the PTSD service connection claim because 
the veteran's "veteran" status is not at issue; the veteran 
has been provided notice of what material evidence is 
missing, why the claim remains denied, and his and VA's 
respective claim development responsibilities.  With the 
denial of service connection for PTSD based on lack of a 
corroborated PTSD stressor, certain elements of a Dingess 
notice, namely, what general considerations govern the 
assignment of percentage disability ratings and effective 
dates for service connection and for percentage ratings 
assigned to 
service-connected disabilities, would not have materially 
prejudiced the veteran's claim regardless of when the Dingess 
notice was provided.              

Furthermore, the Board is aware that, after the March 2006 
SSOC was issued, additional evidence in the form of recent VA 
clinical records were associated with the claims file.  The 
Board has carefully reviewed those items and finds no basis 
for deferment of a decision to conduct further evidentiary 
development.  The additional VA clinical records indicate 
that the veteran has been treated for psychiatric problems as 
recently as in mid-2007, but that information merely 
reinforces what is already known - that the veteran has 
psychiatric problems most recently characterized as non-PTSD, 
non-psychotic manifestations.  They do not add additional 
information material to the PTSD claim before the Board.  
Under the circumstances, it is not necessary to defer action 
merely to have the RO consider those items in the first 
instance.  To do so would not result in benefit to the 
veteran, but rather, would delay adjudication of the PTSD 
claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).          

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service verification, medical, and 
personnel records pertinent to the PTSD claim, and as well, 
VA and private clinical records, SSA records, the veteran's 
lay statements and hearing testimony, and C&P examination 
results.  Where the veteran identified sources of evidence he 
believes might be pertinent to his claim, VA responded 
appropriately and consistent with the duty to assist.  And, 
despite appropriate notice during the appeal as discussed 
above, the veteran has not identified sources of additional, 
pertinent evidence that is missing from the record.  

Further, to the extent that the Board has granted service 
connection for an acquired psychiatric disorder, not 
including PTSD, it is apparent that sufficient evidentiary 
development has occurred to result in that decision.  On this 
point, the Board notes that strict, literal compliance with 
directive no. 8, third paragraph, in the Board's August 2001 
remand order (see p. 7 of order, concerning any psychiatric 
disorder diagnosis other than PTSD) is not shown.  However, 
in light of the grant, there is no prejudice to the veteran; 
nor is there a ground for deferment to ensure strict 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1988) 
(the Board must ensure compliance with its remand 
directives).    

Based on the foregoing, the Board concludes that VA's duty to 
assist was met.  It is not precluded from deciding this case 
based on the evidence of record.    


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement service connection for an acquired psychiatric 
disorder, not including PTSD, is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


